                                                                         JS-6


1    ASCENSION LAW GROUP
     PAMELA TSAO( 266734)
2    17802 Irvine Blvd.
     Suite A117
3    Tustin, CA 92780
     PH: 714.783.4220
4    FAX: 888.505.1033
     Pamela.Tsao@ascensionlawgroup.com
5
     Attorneys for Plaintiff RICAHRD Q. LE
6

7

8                            UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   RICHARD Q. LE, an individual            )   Case No.: 2:19-cv-00661-PA-AS
                                             )
12              Plaintiff,                   )   ORDER RE STIPULATION OF
                                             )
13        vs.                                )   VOLUNTARY DISMISSAL
                                             )   WITHOUT PREJUDICE
14   FN PROPERTY INVESTMENTS 2               )
     LLC, a limited liability company;       )
15                                           )   [Hon. Percy Anderson presiding]
                                             )
16              Defendants.                  )
                                             )
17                                           )
                                             )
18                                           )
                                             )
19                                           )
                                             )
20                                           )
                                             )
21                                           )
                                             )
22                                           )
                                             )
23                                           )
                                             )
24

25

26

27

28


                                     [PROPOSED] ORDER
                                     2:19-CV-00661-PA-AS
1
           Pursuant to the parties’ “Stipulation of Voluntary Dismissal without Prejudice,”
2
     and good cause appearing therefore, IT IS HEREBY ORDERED that the above-
3
     captioned action shall be dismissed without prejudice. Each party shall bear his or its
4
     own costs and attorney’s fees. This Court shall retain jurisdiction to enforce the
5
     settlement terms between the parties.
6

7

8    IT IS SO ORDERED

9    Dated ______________________
             May 10, 2019                         ________________________________
10                                                Judge, United States District Court,
                                                  Central District of California
11

12

13

14
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                        [PROPOSED] ORDER
                                        2:19-CV-00661-PA-AS
